Filed:   June 5, 1996


                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT



                            No. 95-1943
                          (CA-91-1864-L)



Dinah Lynch,

                                              Plaintiff - Appellant,

         versus

Stanley Decker, et al,

                                             Defendants - Appellees.




                            O R D E R


    The Court amends its opinion filed June 4, 1996, as follows:

    On the cover sheet, section 4 -- the cover is corrected to
show the decided date:   "June 4, 1996."
                                     For the Court - By Direction



                                           /s/ Bert M. Montague

                                                    Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1943



DINAH LYNCH,

                                            Plaintiff - Appellant,

          versus

STANLEY DECKER; NATIONAL RAILROAD PASSENGER
CORPORATION ("Amtrak"),

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-91-
1864-L)


Argued:   May 7, 1996                       Decided:   June 4, 1996


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


ARGUED: James Michael Farrell, Philadelphia, Pennsylvania, for
Appellant.   Ransom J. Davis, DANEKER, MCINTIRE & DAVIS, P.C.,
Baltimore, Maryland, for Appellees. ON BRIEF: Jeffrey P. Buhrman,
DANEKER, MCINTIRE & DAVIS, P.C., Baltimore, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).

                                 2
3
PER CURIAM:

     Dinah Lynch, an employee of National Railroad Passenger Corpo-

ration ("Amtrak"), sued Amtrak both under the Federal Employer's

Liability Act, 45 U.S.C. § 51 et seq., and common law for negli-
gence in failing to take reasonable precautions to prevent an

assault on her by a fellow employee, Stanley Decker.   Decker, who

was obsessed with Lynch, broke into her house on April 17, 1991,

and attempted to murder her with a pistol.   Decker had previously

harassed Lynch, and a court had placed him on probation, ordering
him, under threat of incarceration, to refrain from any further
contact with Lynch.    Also, Amtrak had previously assigned Decker

and Lynch to different train routes and had warned Decker to stay

away from Lynch. Following the April 17 assault, Decker was judged

criminally insane.

     The district court granted Amtrak's motion for summary judg-

ment, concluding that there was no reasonable step that Amtrak

could have taken to have prevented the assault, nor was it foresee-
able.     The assault occurred off company property and outside of
business hours, and there had been no incidents for the previous

six months.

     We have considered carefully the record made on the motion for

summary judgment and the arguments of counsel.     For the reasons

given by the district court in its thorough opinion, see Lynch v.

Decker, Civil Action No. L-91-1864 (D. Md. Aug. 16, 1994), we

affirm.

                                                          AFFIRMED

                                 4